1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO GARCIA,                                )   Case No.: 1:19-cv-00184-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER REGARDING PLAINTIFF’S NOTICE
13           v.                                       )   FILED ON MARCH 5, 2020
                                                      )   [ECF No. 39]
14   M. BALDWIN, et.al.,
                                                      )
15                  Defendants.                       )   ORDER GRANTING PLAINTIFF THIRTY DAYS
                                                      )   TO FILE A RESPONSE TO THE COURT’S
16                                                    )   FEBRUARY 18, 2020 ORDER
                                                      )
17                                                    )   [ECF No. 38]
                                                      )
18
             Plaintiff Guillermo Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19
     1983.
20
             On February 18, 2020, the Court screened Plaintiff’s first amended complaint, and directed
21
     Plaintiff to show cause why his retaliation and cruel and unusual claims should not be dismissed as
22
     barred by the statute of limitations, and found the access to courts claim was not cognizable but leave
23
     to amend was granted as to that claim. (ECF No. 38.)
24
             On March 5, 2020, Plaintiff filed a response to the Court’s February 18, 2020 indicating that he
25
     wishes to proceed on the “cognizable claim identified by this court against defendant F.X. Chavez.”
26
     (ECF No. 39.) However, Plaintiff is advised that the Court did not find a cognizable claim against
27
     Defendant F.X. Chavez, and as stated above, Plaintiff was directed to show cause why his retaliation
28
                                                          1
1    and cruel and unusual claims should not be dismissed as barred by the statute of limitations and leave

2    to granted to amend the access to court claims only. Therefore, Plaintiff’s notice is not responsive to

3    the Court’s February 18, 2020 order, and Plaintiff will be granted thirty days to file a proper response

4    to the order. As a courtesy the Court will again direct the Clerk of Court to send Plaintiff a blank

5    amended civil rights complaint form if Plaintiff wishes to amend his access to the courts claim.

6             Accordingly, it is HEREBY ORDERED that:

7             1.      The Clerk of Court shall send Plaintiff a blank amended civil rights complaint form;

8             2.      Plaintiff is granted thirty (30) days from the date of service of this order to file a

9                     response to the Court’s February 18, 2020 screening order; and

10            3.      The failure to comply with this order will result in a recommendation to the district

11                    judge that this action be dismissed for failure to comply with the applicable statute of

12                    limitations, failure to state a cognizable claim for relief, and failure to prosecute and

13                    comply with a court order.

14
15   IT IS SO ORDERED.

16   Dated:        March 6, 2020
17                                                        UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28
                                                            2
